        Case 1:17-cv-02989-AT Document 785 Filed 08/19/20 Page 1 of 6




               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION

DONNA CURLING, ET AL.,
Plaintiffs,
                                            Civil Action No. 1:17-CV-2989-AT
v.

BRAD RAFFENSPERGER, ET AL.,
Defendants.


 CURLING PLAINTIFFS’ MOTION FOR PRELIMINARY INJUNCTION

      Pursuant to Rule 65 of the Federal Rules of Civil Procedure, Plaintiffs

Donna Curling, Donna Price, and Jeffrey Schoenberg (the “Curling Plaintiffs”)

move this Court to grant a preliminary injunction prohibiting Defendants in any

future election, from using any system or devices for voting, including the

Dominion ballot-marking device (“BMD”)-based system, that does not use hand-

marked paper ballots as the primary method of recording the elector’s votes.

Curling Plaintiffs further move for additional relief related to the implementation

of the hand-marked paper ballot system and pre-certification, post-election, manual

tabulation audits.

      In connection with the foregoing requested relief, Curling Plaintiffs request

this Court to order Defendants (1) to conduct elections using hand-marked paper
         Case 1:17-cv-02989-AT Document 785 Filed 08/19/20 Page 2 of 6




ballots as the primary method of recording the elector’s votes, as permitted by

Georgia law, (2) to make available at each polling place at least one electronic or

mechanical BMD that is in compliance with the Americans with Disabilities Act

and Help America Vote Act, and (3) to provide a minimum of one ballot scanner at

each polling place for casting, tabulation, and secure storage of voted paper ballots.

      Further, and in connection with the foregoing requested relief, Curling

Plaintiffs request this Court order the Defendants to file, within 5 days of the entry

of the Court’s Order, a plan providing specific steps the Defendants intend to take

to comply with the terms of the Court’s Order and to institute pre-certification,

post-election, manual tabulation audits of the paper ballots to verify election

results, in sufficient detail for the Court to evaluate its adequacy.

      Pursuant to Rule 65(d), Plaintiffs have filed with this Motion a proposed

order directed at the persons to be bound thereby, stating the reasons why the order

should issue, stating the order’s terms specifically, and describing the acts

restrained and required.

      Pursuant to Rule 7.1(A) of the Local Rules of the Northern District of

Georgia, and Part III (a) of this Court’s Standing Order, Plaintiffs have filed

herewith a brief citing legal authorities supporting the motion and the facts relied

upon. Attached to the brief are declarations from the following:

                                           2
       Case 1:17-cv-02989-AT Document 785 Filed 08/19/20 Page 3 of 6




     1. J. Alex Halderman

     2. Donna Curling

     3. Donna Price

     4. Jeffrey Schoenberg

     5. Louis M. Franzoni, Jr.

     6. David D. Cross



Dated: August 19, 2020             Respectfully submitted,

                                    /s/ David D. Cross
                                   David D. Cross (pro hac vice)
                                   John P. Carlin (pro hac vice)
                                   Lyle P. Hedgecock (pro hac vice)
                                   Mary G. Kaiser (pro hac vice)
                                   Robert W. Manoso (pro hac vice)
                                   MORRISON & FOERSTER LLP
                                   2000 Pennsylvania Avenue, NW
                                   Suite 6000
                                   Washington, DC 20006
                                   Telephone: (202) 887-1500
                                   DCross@mofo.com
                                   JCarlin@mofo.com
                                   LHedgecock@mofo.com
                                   MKaiser@mofo.com
                                   RManoso@mofo.com

                                   Halsey G. Knapp, Jr.
                                   GA Bar No. 425320
                                   Adam M. Sparks
                                   GA Bar No. 341578

                                    3
Case 1:17-cv-02989-AT Document 785 Filed 08/19/20 Page 4 of 6




                            KREVOLIN & HORST, LLC
                            1201 West Peachtree Street, NW
                            Suite 3250
                            Atlanta, GA 30309
                            HKnapp@khlawfirm.com
                            Sparks@khlawfirm.com

                            Counsel for Plaintiffs Donna Curling,
                            Donna Price & Jeffrey Schoenberg




                             4
        Case 1:17-cv-02989-AT Document 785 Filed 08/19/20 Page 5 of 6




              IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF GEORGIA
                        ATLANTA DIVISION

DONNA CURLING, ET AL.,
Plaintiffs,
                                           Civil Action No. 1:17-CV-2989-AT
v.

BRAD RAFFENSPERGER, ET AL.,
Defendants.

                     CERTIFICATE OF COMPLIANCE

      Pursuant to LR 7.1(D), I hereby certify that the foregoing document has

been prepared in accordance with the font type and margin requirements of LR 5.1,

using font type of Times New Roman and a point size of 14.

                                           /s/ David D. Cross
                                           David D. Cross




                                       5
        Case 1:17-cv-02989-AT Document 785 Filed 08/19/20 Page 6 of 6




               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION

DONNA CURLING, ET AL.,
Plaintiffs,
                                               Civil Action No. 1:17-CV-2989-AT
v.

BRAD RAFFENSPERGER , ET AL.,
Defendants.

                          CERTIFICATE OF SERVICE

      I hereby certify that on August 19, 2020, a copy of the foregoing CURLING

PLAINTIFFS’        MOTION        FOR     PRELIMINARY           INJUNCTION    was

electronically filed with the Clerk of Court using the CM/ECF system, which will

automatically send notification of such filing to all attorneys of record.

                                               /s/ David D. Cross
                                               David D. Cross




                                           6
